DETAILED ACTION
This office action addresses Applicant’s response filed on 23 March 2022.  Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0214252 to Preindl.
Regarding claim 1, Preindl discloses a circuit architecture for balancing charge and/or voltage among at least two series-connected cells in a battery pack (Fig. 1), including, for each pair of adjacent battery cells in the battery pack, a concurrent bidirectional charge balancing circuit coupled to a first cell and a second cell of the pair of adjacent battery cells (Fig. 1, connection of DC-DC converters; ¶27, 52), each concurrent bidirectional charge balancing circuit configured to automatically transfer excess charge between the pair of adjacent battery cells (¶27, 47-52, 96).
Regarding claims 2 and 13, Preindl discloses that the concurrent bidirectional charge balancing circuit is adiabatic-enabled (¶27, circuit is non-dissipative; Fig. 1, isolated DC-DC).
Regarding claim 12, Preindl discloses a method of balancing charge and/or voltage among at least two series-connected cells in a battery pack (Fig. 1), including automatically transferring excess charge between the pair of adjacent battery cells using concurrent bidirectional charge balancing circuit coupled to a first cell and a second cell of the pair of adjacent battery cells (Fig. 1, connection of DC-DC converters; ¶27, 52, 96).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preindl in view of US 2010/0213897 to Tse.
Regarding claims 3 and 14, Preindl discloses that the concurrent bidirectional charge balancing circuit includes a pair of bidirectional charge transfer circuits (Fig. 1, DC-DC), but does not appear to explicitly disclose bi-phase charge transfer circuits.  Tse discloses this limitation (Fig. 9; ¶43).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Preindl and Tse, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of utilizing two-phase DC-DC converters for cell balancing.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Preindl is directed to a battery charge-balancing system using DC-DC converters to transfer charge between cells.  Tse discloses DC-DC converters for a charge-balancing system that are two-phase.  Thus, the teachings of Tse are directly applicable to Preindl in the same way, so that Preindl would similarly use the two-phase DC-DC converters of Tse for the same purpose of charge balancing.
Regarding claims 4 and 15, Preindl discloses that the concurrent bidirectional charge balancing circuit includes a pair of adiabatic bidirectional charge transfer circuits (Fig. 1, isolated DC-DC; ¶27, circuit is non-dissipative), but does not appear to explicitly disclose bi-phase charge transfer circuits.  Tse discloses this limitation (Fig. 9; ¶43).  Motivation to combine remains consistent with claim 3.
Regarding claims 5 and 16, Preindl discloses that the concurrent bidirectional charge balancing circuit includes a pair of adiabatic bidirectional charge transfer circuits (Fig. 1, isolated DC-DC; ¶27, circuit is non-dissipative), but does not appear to explicitly disclose bi-phase charge transfer circuits each configured to be periodically coupled (1) to a first cell of the pair of adjacent battery cells through a first inductor, and (2) to a second cell of the pair of adjacent battery cells through a second inductor.  Tse discloses these limitations (Fig. 9; ¶43).  Motivation to combine remains consistent with claim 3.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preindl in view of US 2010/0185931 to Stuart.
Regarding claim 11, Preindl discloses a circuit architecture for balancing charge among at least two series-connected cells in a battery pack (Fig. 1), including, for each pair of adjacent battery cells in the battery pack, a concurrent bidirectional charge balancing circuit coupled in parallel with such pair of adjacent battery cells (Fig. 1, connection of DC-DC converters; ¶27, 52), each concurrent bidirectional charge balancing circuit configured to shuttle excess charge between the pair of adjacent battery cells when operating at high charge transfer rates (¶27, 52, 96).
Preindl does not appear to explicitly disclose shuttling excess charge with at least about 90% efficiency.  However, this limitation is implied by Preindl, as Preindl discloses non-dissipative active balancing (¶27), which is known to be highly efficient.  Stuart discloses active balancing with 98-99% efficiency (¶7).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Preindl and Stuart, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of active battery balancing having high efficiency.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Preindl discloses battery balancing using non-dissipative active circuits.  Stuart discloses active balancing elements having 98-99% efficiency.  The teachings of Stuart are directly applicable to Preindl in the same way, so that Preindl would similarly use active balancing elements having 98-99% efficiency.

Allowable Subject Matter
Claims 6-10 and 17-21 are allowed.

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to teach the claimed limitations because Preindl’s converters are not coupled between adjacent cells in a battery pack and are actively controlled by a controller, and because there is no automatic operation of the converters.  Remarks at 8.  The examiner disagrees.  The claims require that the bidirectional charge balancing circuits be coupled to a first cell and a second cell of the pair of adjacent battery cells, which Preindl’s circuits clearly are.  The claims also do not limit what constitutes ‘automatically transferring excess charge’.  While Applicant asserts that the claimed invention requires no controller or complex external control logic, citing the specification as support, the claims themselves recite no such limitations, and it is improper to read limitations from the specification into the claims.  The controller of Preindl operating the charge balancing circuit based on determination of the charge levels of the batteries clearly qualifies as ‘automatic’, and the claims do not exclude the use of a controller for automatic operation.
Finally, Applicant asserts that Preindl transfers charge between the high-voltage and low-voltage sections, rather than between the high-voltage storage cells, but this is an incomplete reading of Preindl.  Preindl is explicitly directed to a non-dissipative battery balancing system which transfers electrical energy between the high-voltage battery cells (¶47-52), which clearly satisfies the claim as written.  Whether Preindl also transfers electrical energy between battery cells and the low-voltage section is irrelevant to the patentability of the claims, because the claim language does not actually exclude such an arrangement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1 July 2022




/ARIC LIN/            Examiner, Art Unit 2851    



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851